F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAR 16 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    WANDA L. SUMTER,

                Plaintiff-Appellant,

    v.                                                   No. 97-5146
                                                   (D.C. No. 96-CV-263-M)
    KENNETH S. APFEL, Commissioner                      (D. N.D. Okla)
    of Social Security Administration, *

                Defendant-Appellee.




                            ORDER AND JUDGMENT **



Before ANDERSON, McKAY, and LUCERO, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral




*
      Pursuant to Fed. R. App. P. 43(c), Kenneth S. Apfel is substituted for
John J. Callahan, former Acting Commissioner of Social Security, as the
defendant in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

      Plaintiff Wanda Sumter alleges disability due to back pain and depression

dating from January 1992. The ALJ found her to be disabled from September 30,

1993, but not before that date. The Appeals Council and the district court

affirmed that conclusion.

      On appeal, Ms. Sumter argues that the ALJ’s conclusion that she retained

the capacity to do medium work before September 30, 1993, despite her back pain

is not supported by substantial evidence. She further argues that the ALJ should

have developed the record further regarding her allegedly disabling depression

during that same period.

      We review this decision to determine only whether the relevant findings are

supported by substantial evidence and whether the Commissioner applied correct

legal standards. See Hargis v. Sullivan, 945 F.2d 1482, 1486 (10th Cir. 1991).

“Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. We will not reweigh the evidence or

substitute our judgment for that of the Commissioner. See id.

      Our review of the record in this case reveals that the ALJ’s conclusions

were supported by substantial evidence and that the law was correctly applied.




                                        -2-
We therefore affirm the decision of the district court for substantially the reasons

stated by the magistrate judge in his order of May 28, 1997.



                                                     Entered for the Court



                                                     Monroe G. McKay
                                                     Circuit Judge




                                         -3-